           Case 3:16-cv-06717-JD Document 134 Filed 07/18/19 Page 1 of 2



 1    C. Brooks Cutter, Esq. (SBN 121407)               Stanley D. Saltzman, Esq. (SBN 90058)
      John R. Parker, Esq. (SBN 257761)                 Adam M. Tamburelli, Esq. (SBN 301902)
 2    CUTTER LAW, P.C.                                  MARLIN & SALTZMAN, LLP
      401 Watt Avenue                                   29800 Agoura Road, Suite 210
 3    Sacramento, California 95864                      Agoura Hills, California 91301
      Telephone: (916) 290-9400                         Telephone: (818) 991-8080
 4    Facsimile: (916) 588-9330                         Fax: (818) 991-8081
      bcutter@cutterlaw.com                             ssaltzman@marlinsaltzman.com
 5    jparker@cutterlaw.com                             atamburelli@marlinsaltzman.com

 6    Tina Mehr, Esq. (SBN 275659)                      William Hansult, Esq. (SBN 200915)
      VISION LEGAL, INC.                                LAW OFFICES OF W. HANSULT
 7    4712 E. 2ND Street, Suite 840                     1399 Ramona Avenue, # C
      Long Beach, California 90803                      Grover Beach, California 93433
 8    Telephone: (877) 870-9953                         Telephone: (805) 489-1448
      Facsimile: (877) 348-8509                         hansultlaw@aol.com
 9    tmehr@visionlegalinc.com
      Attorneys for Plaintiffs and the Putative Class
10

11                               UNITED STATES DISTRICT COURT
12
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
13    DARCEY SHARP, MARY LUDOLPH-                          No. 16-cv-6717-JD, consolidated with
      ALIAGA, PENELOPE MUELLER, JAY                        No. 17-cv-2536-JD
14    WERNER, DIANE CABRERA, MEG
      LARSON, GARY OPAS, and JOANNE
15    PARKER, individually and on behalf of all            [PROPOSED] ORDER GRANTING
      others similarly situated,                           MOTION TO WITHDRAW AS
16                                                         COUNSEL FOR PLAINTIFFS
                               Plaintiffs,
17    v.                                                   Judge:   Hon. James Donato
                                                           Date:    July 25, 2019
18    PURITAN’S PRIDE, INC., a New York                    Time:    10:00 a.m.
      corporation; THE NATURE’S BOUNTY CO.                 Dept:    11
19    F/K/A NBTY, INC., a Delaware corporation;
      and DOES 1 through 10 inclusive,                     Action Filed: October 14, 2016
20
      Defendants.
21

22

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                -1-
           [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS
        Case 3:16-cv-06717-JD Document 134 Filed 07/18/19 Page 2 of 2



 1          C. Brooks Cutter and John R. Parker, Jr., seek to withdraw as counsel for Plaintiffs in the

 2   above-captioned litigation pursuant to Local R. 11-5 (a) and Cal. R. Prof. Conduct 3-700 (A)(1).

 3   Because this Court finds that Mr. Cutter and Mr. Parker demonstrated that the granting of this

 4   Motion will not cause substantial prejudice or delay to any party,

 5          IT IS HEREBY ORDERED that C. Brooks Cutter and John R. Parker, Jr.’s, Motion to

 6   Withdraw as Counsel for Plaintiffs is GRANTED, and C. Brooks Cutter and John R. Parker, Jr.,

 7   are hereby terminated as counsel in this proceeding.
                                                                             ISTRIC
 8                                                                      TES D      TC
             July 18, 2019                                            TA




                                                                                            O
     DATED: ______________




                                                                 S
 9




                                                                                             U
                                                                ED




                                                                                              RT
                                                            UNIT
10
                                                  By: ______________________________




                                                                                                    R NIA
11                                                       Honorable James Donato
                                                                                  nato Judge for the



                                                            NO
                                                         United States District Court
                                                                           mes Do
                                                                   Judge Ja of California




                                                                                                    FO
12                                                       Northern District


                                                              RT




                                                                                                LI
                                                                     ER

                                                                H




                                                                                            A
13                                                                        N                     C
                                                                                            F
                                                                              D IS T IC T O
                                                                                    R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-
        [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS
